Exhibit 10.1

LICENSE AGREEMENT

This LICENSE AGREEMENT (this “Agreement”) is made as of this 6th day of
December, 2019, by and between, 50 NAGOG PARK ACTON LLC, a Massachusetts limited
liability company, having an address at c/o Calare Properties, 30 Speen Street,
Framingham, MA 01701 (the “Licensor”), and SEACHANGE INTERNATIONAL, INC., a
Delaware corporation, having an address at 50 Nagog Park, Acton Massachusetts
(the “Licensee”).

W I T N E S S E T H:

WHEREAS, Licensee is the former owner of certain land and buildings located at
50 Nagog Park, Acton, Massachusetts described or depicted on Exhibit A attached
hereto (the “Property”, and the building located thereon is the “Building”); and

WHEREAS, pursuant to a certain Purchase and Sale Agreement and Escrow
Instructions dated as of November 4, 2019, as amended by the First Amendment to
Purchase and Sale Agreement dated November 15, 2019, and as further amended by
the Second Amendment to Purchase and Sale Agreement dated November 21, 2019
(collectively, the “PSA”), by and between Licensor, as seller, and Calare
Properties, Inc., as buyer (whose interest as buyer was assigned to and assumed
by Licensor), Licensor agreed to sell, and Licensee agreed to buy, the Property;

WHEREAS, as of the date hereof, Closing under the PSA has occurred and Licensor
is now the owner of the Property (all capitalized terms used herein but not
otherwise defined shall have the meanings set forth in the PSA); and

WHEREAS, Licensor and Licensee wish to enter into this Agreement to grant
Licensee a license to use the Property.

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, Licensor and Licensee agree as follows:

 

  1.

Licensed Area. Licensor hereby grants to Licensee and Licensee hereby accepts
from Licensor a license to use the Building and the Property, subject to the
terms and conditions contained herein.

 

  2.

Term. The term of this Agreement shall commence on the date of this Agreement
(the “Commencement Date”) and shall terminate on June 4, 2020 (the “Term”).
Notwithstanding the foregoing, Licensee shall have the right to terminate this
Agreement at any time, for any reason, or for no reason, upon no less than sixty
(60) days prior written notice to the Licensor, and from and after the
termination date set forth in such termination notice the Licensee shall have no
right to enter, use or occupy the Property.

 

  3.

Purpose; As-Is. Licensee shall be entitled to have access to the Property for
the same purpose as used by Licensor prior to Closing. Licensee hereby ASSUMES
ALL RISKS, known and unknown, arising out of or relating to Licensee’s use of
the Property, including without limitation personal injury, illness, death and
property damage.



--------------------------------------------------------------------------------

  4.

License Fee. Commencing on the Commencement Date and continuing thereafter
during the Term (as it may be extended hereunder), Licensee shall pay Licensor,
at its office identified above or such other place as Licensor may from time to
time designate in writing, a monthly license fee of $4,000.00 (the “License
Fee”). The License Fee shall be payable in advance on the 1st day of each month
with the first License Fee payment due on the date of this Agreement. The
License Fee shall be pro-rated in the event of a partial month hereunder. The
License Fee shall be payable without notice, demand, offset or deduction for any
reason.

Licensee shall additionally pay for or reimburse Licensor for any and all other
impositions, taxes, liens, charges or expenses of any nature whatsoever in
connection with the operation of the Property. In addition to the License Fee,
Licensee shall pay to the parties respectively entitled thereto, or satisfy
directly, all other impositions, insurance premiums, repair and maintenance
charges, and any other charges, costs, obligations, liabilities, requirements,
and expenses, which arise with regard to the Property or may be contemplated
under any other provision of this Agreement during the Term, except for costs
and expenses expressly made the obligation of Licensor in this Agreement.

 

  5.

Utilities. Licensee agrees to pay the cost of all utilities serviced to the
Property including but not limited to water, heat and electricity used or
consumed at the Property during the Term.

 

  6.

Maintenance of Property. Licensee acknowledges that it accepts the Property in
“as is” condition without any obligation of Licensor to make any repairs or
replacements or prepare the Property for Licensee’s use hereunder, and Licensor
makes no representations, warranties or covenants, whether express or implied,
as to the habitability, condition or fitness for any particular use of the
Property or the Building. Licensee shall keep and maintain the Property and the
surrounding area, including any Licensee equipment installed therein or
thereabout, neat, clean, free of debris and trash, and in good order and repair
and in an attractive condition. Licensee shall pay on demand the cost of any
repairs of damage (except from insured casualty or condemnation) to the
Property, the buildings thereon and the land and common areas surrounding said
building that occur during the Term.

 

  7.

Insurance; Release. Licensee shall, at its expense, take out and maintain, from
the date upon which Licensee first enters the Property for any reason, and
thereafter so long as Licensee is in occupancy of any part of the Property,
insurance in the following amounts :

Commercial general liability insurance, including bodily injury and property
damage (in the broadest form available, including without limitation broad form
contractual liability, fire legal liability independent contractor’s hazard and
completed operations coverage) under which Licensee is named as an insured and
Licensor (and such others as are in privity of estate with Licensor, as set out
in a notice from time to time) are named as additional insureds as their
interests may appear, in an amount which shall be at least equal to
$2,000,000.00; and worker’s compensation insurance with statutory limits
covering Licensee’s employees working on the Property.

“All-risk” property insurance on a “replacement cost” basis covering all
Licensee’s personal property and containing an express waiver of any right of
subrogation by the insurance company against Licensor or any other additional
insureds.



--------------------------------------------------------------------------------

Business interruption insurance in minimum amounts typically carried by prudent
licensees or occupants of real property similar to the Property and engaged in
operations similar to Licensee’s, but in no event in an amount less than the
License Fee for the lesser of the then remaining Term hereunder or twelve
(12) months.

All such policies shall contain a clause that such policy and the coverage
evidenced thereby shall be primary with respect to any insurance policies
carried by Licensor and shall be obtained from responsible companies qualified
to do business and in good standing in the Commonwealth of Massachusetts.
Licensee agrees to furnish Licensor with certificates evidencing all such
insurance prior to the beginning of the Term hereof. Licensee shall procure and
pay for renewals of such insurance from time to time before the expiration
thereof, and Licensee shall deliver to Licensor and any additional insured such
renewal policy or a certificate thereof at least thirty (30) days prior to
expiration of any existing policy. Each such policy shall be non-cancellable and
not materially changed with respect to the interest of Licensor and such
additional insureds without at least ten (10) days’ prior written notice
thereto.

Licensee hereby releases Licensor, its officers, partners, members, consultants,
employees, agents, parent companies, subsidiaries, affiliates, and all others
claiming by, under or through Licensor (collectively, the “Licensor Parties”)
with respect to any claim which it might otherwise have against any of the
Licensor Parties with respect to Licensee’s use of the Property, including
without limitation personal injury, illness, death and loss, damage or
destruction of or to its property.

 

  8.

Compliance with Law. Licensee shall at all times during the Term hereof and for
such further time as Licensee shall occupy the Property or any part thereof,
comply with the orders and regulations of all governmental authorities with
respect to zoning, building, fire, health and other codes, regulations,
ordinances or laws applicable to the Property and any use being conducted
therein.

 

  9.

Indemnification. Licensee shall at all times during the Term and for such
further time as Licensee shall occupy the Property or any part thereof, save the
Licensor Parties harmless, and exonerate and indemnify and defend the Licensor
Parties from and against any and all claims, liabilities or penalties asserted
by or on behalf of Licensee or any other person, firm, corporation or public
authority on account of nuisance or injury, death, damage or loss to person or
property in or upon the Property arising out of the use or occupancy of the
Property by Licensee or by any person claiming by, through or under Licensee
(including, without limitation, all patrons, employees, contractors and agents
of Licensee), or arising out of any delivery to or service supplied to the
Property on behalf of Licensee, or arising out of labor disputes with Licensee’s
employees or strikes, picketing or other similar actions, or on account of or
based upon anything whatsoever done on the Property or property adjacent to the
Property, or on account of Licensee’s failure to comply with any of its
obligations under this Agreement. In respect of all of the foregoing, and any
other indemnification obligations of Licensee provided for under this Agreement,
Licensee shall indemnify and defend the Licensor Parties from and against all
costs, expenses (including without limitation reasonable attorneys’ fees), and
liabilities incurred in or in connection with any such claim, action or
proceeding brought thereon; and, in case of any action or proceeding brought
against any of the Licensor Parties by reason of any such claim. In connection
therewith, Licensee shall employ counsel therefor reasonably satisfactory to
Licensor.



--------------------------------------------------------------------------------

Licensee shall pay promptly when due the entire cost of any work or services
performed on behalf of Licensee so that the Property shall at all times be free
of liens for labor and materials on account thereof. In addition, Licensee shall
indemnify, defend and save the Licensor Parties harmless from all injury, loss,
claims or damage to any person or property occasioned by or growing out of such
work.

Licensor shall not be liable for interruptions in services provided hereunder
due to circumstances outside of its reasonable control including acts of force
majeure or the acts or omissions of third parties including Licensor.

 

  10.

Licensee’s Risk. Licensee shall, at all times during the Term hereof and for
such further time as Licensee shall use the Property or any part thereof, keep
all effects and property of every kind, nature and description of Licensee and
of all persons claiming by, through or under Licensee which, during the
continuance of this Agreement or any use of the Property by Licensee or anyone
claiming under Licensee, may be on the Property, at the sole risk and hazard of
Licensee, and if the same shall be lost or damaged by any cause, no part of said
loss or damage is to be charged to or to be borne by Licensor.

 

  11.

Yield Up. At the expiration of the Term, Licensee shall remove all of its
personal property and equipment from the Property; repair all damage caused by
such removal and yield up the Property, in the same condition it was in at the
commencement of the Term of this Agreement. Any property not so removed shall be
deemed abandoned and may be removed and disposed of by Licensor in such manner
as Licensor shall determine and Licensee shall pay Licensor the entire cost and
expense incurred by it in effecting such removal and disposition and in making
any incidental repairs and replacements to the Property. Licensee shall further
indemnify Licensor against all loss, cost and damage resulting from Licensee’s
failure and delay in surrendering the Property as above provided.

 

  12.

Assignment. Licensee’s rights under this Agreement are personal to Licensee
exclusively. Licensee shall not assign, pledge or otherwise transfer this
Agreement or Licensee’s rights herein, not sub-license or otherwise underlet or
allow any party other than Licensee to use or occupy the Property, in whole or
in part, whether directly or indirectly, voluntarily, involuntarily or by
operation of law. For purposes of this Section 12, an assignment shall be deemed
to include any change in control of Licensee or any transaction pursuant to
which Licensee is merged or consolidated with another entity or pursuant to
which all or substantially all of Licensee’s assets are transferred to any other
entity. Changes in control of Licensee shall include, without limitation,
transfers (by one or more transfers) of the stock or partnership or beneficial
interests or other evidences of ownership of Licensee or the issuance of
additional stock or partnership or beneficial interests or other indicia of
ownership in Licensee.

 

  13.

Alterations. Licensee shall not make any installations, alterations or additions
in, to or on the Property.

 

  14.

Nuisance, Etc. Licensee shall not injure, deface or otherwise harm the Property;
nor commit any nuisance; nor make, allow or suffer any waste; nor make any use
of the Property which is improper, offensive or contrary to any law or ordinance
or which will invalidate or increase the premiums for any of Licensor’s
insurance; not interfere with the use, operation and/or enjoyment of the
Property or appurtenances of any tenants, occupants or other users of the
Building.



--------------------------------------------------------------------------------

  15.

Hazardous Waste. Licensee shall not introduce on or transfer to the Property,
any hazardous materials (as hereinafter defined) nor generate, store, use,
release, spill or dispose of any hazardous materials in or on the Property
(except for fuel stored in vehicles for the operation of such vehicles); and
Licensee shall not commit or suffer to be committed in or on the Property any
act which would require any reporting or filing of any notice with any
governmental agency pursuant to any statutes, laws, codes, ordinances, rules or
regulations, present or future, applicable to the Property or to hazardous
materials.

Licensee agrees that if it or anyone claiming under it shall generate, store,
release, spill, dispose of or transfer to the Property any hazardous materials,
it shall forthwith remove the same, at its sole cost and expense, in the manner
provided by all applicable Environmental Laws, regardless of when such hazardous
materials shall be discovered. Furthermore, Licensee shall pay any fines,
penalties or other assessments imposed by any governmental agency with respect
to any such hazardous materials and shall forthwith repair and restore any
portion of the Property which it shall disturb in so removing any such hazardous
materials to the condition which existed prior to Licensee’s disturbance
thereof.

Licensee agrees to deliver promptly to Licensor any notices, orders or similar
documents received from any governmental agency or official concerning any
violation of any Environmental Laws or with respect to any hazardous materials
affecting the Property or property located thereon.

For purposes of this Agreement, the term “hazardous materials” shall mean and
include any oils, petroleum products, asbestos and any other toxic or hazardous
wastes, materials and substances which are defined, determined or identified as
such in any Environmental Laws, or in any judicial or administrative
interpretation of Environmental Laws.

“Environmental Laws” shall mean any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
codes, plans, injunctions, permits, concessions, grants, franchises, licenses,
agreements or other governmental restrictions relating to the environment or to
emissions, discharges or releases of pollutants, contaminants, petroleum or
petroleum products, chemicals or industrial, toxic or hazardous substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, petroleum or petroleum products, chemicals
or industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.

The obligations of Licensee contained in this Section 15, as well as all
indemnification obligations of Licensee hereunder, shall survive the expiration
or termination of this Agreement.

 

  16.

Default. Licensee’s failure to observe or perform any covenant or agreement
contained herein on Licensee’s part to be observed or performed, after Licensor
shall have given Licensee twenty-four (24) hours’ notice of such non-observance
or non-performance, shall constitute a default hereunder. In the event of a
default hereunder, in addition to all other remedies available at law or in
equity, Licensor shall be entitled to immediately revoke the license granted
thereby.



--------------------------------------------------------------------------------

  17.

No Estate Conveyed. This Agreement does not and shall not be deemed to
(i) constitute a lease or a conveyance of personal or real property by Licensor
to Licensee or (ii) confer upon Licensee any right, title estate or interest in
the Property. This Agreement grants to Licensee only a personal privilege
revocable by Licensor on the terms set forth herein. All amounts unpaid after
the date due hereunder shall bear interest at an annual rate of six
(6) percentage points above the prime rate or reference rate announced publicly
by Citibank, N.A. as adjusted from time to time.

 

  18.

Notices. All notices or other communications required or permitted hereunder
shall be in writing and delivered pursuant to the notice terms of the PSA.

 

  19.

Brokers. Licensor and Licensee each represent and warrant to each other that it
has not dealt with any brokers or other parties entitled to a fee or commission
in connection with the negotiation or execution of this Agreement. Licensor and
Licensee shall indemnify and hold each other harmless against any loss, claim,
damage, liability or expense (including reasonable attorney’s fees) incurred as
a result of a breach of the representation or warranty under this paragraph.

 

  20.

Limitation on Liability. Licensor shall not be liable for any interruptions in
services due to circumstances beyond its reasonable control. In the event of any
breach or default by Licensor, Licensee agrees to look solely to the equity
interest of Licensor in and to the Building with respect to the satisfaction of
any liability or claim against Licensor, it being specifically agreed that in no
event whatsoever shall Licensor (which term shall include without limitation any
partners, members, stockholders, employees, officers, directors or agents of
Licensor) ever be personally liable for any such liability or claim. Under no
circumstances shall Licensor ever be liable hereunder for any consequential,
special or punitive damages.

 

  21.

Licensor’s Access. Licensor shall have access to the Property for purposes of
enforcing its rights or performing its obligations hereunder, and/or to showing
the Property in connection with the use thereof upon the expiration of the Term,
in each case on not less than twenty-four (24) hours’ advance notice to Licensee
(which notice may be given by telephone or email to Licensee notwithstanding
anything to the contrary contained herein) and provided that in the event of an
emergency Licensor may have such access as shall be reasonable under the
circumstances.

 

  22.

Authority. Each of Licensor and Licensee represents and warrants to the other
that it has the full right, power and authority to enter into this Agreement,
and to perform and give full effect to its respective obligations under this
Agreement, without the consent or joinder of any third party. Each of the
natural persons signing this instrument on behalf of Licensor or Licensee,
respectively, represents that such person has the authority to sign this
instrument and to accordingly bind Licensor or Licensee, as applicable.

 

  23.

Severability. If any term or provision of this Agreement or the application
thereof to any person, property or circumstance shall to any extent be invalid
or unenforceable, the remainder hereof, or the application of such term or
provision to persons, properties or circumstances other than those as to which
it is invalid or unenforceable shall not be affected thereby, and each term and
provision hereof shall be valid and enforced to the fullest extent permitted by
law.



--------------------------------------------------------------------------------

  24.

Successors or Assigns. The covenants and agreements herein contained shall bind
and inure to the benefit of Licensor and Licensee and their respective
successors and assigns.

 

  25.

Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which, together, shall constitute
one and the same instrument.

 

  26.

Amendment to this Agreement. The terms of this Agreement may not be modified or
amended except by an instrument in writing executed by each of the parties
hereto.

 

  27.

Waiver. The waiver or failure to enforce any provision of this Agreement shall
not operate as a waiver of any future breach of any such provision or any other
provision hereof.

 

  28.

Applicable Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the Commonwealth of Massachusetts.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Licensor and Licensee have executed this Agreement, as a
sealed instrument, as of the day and year first above written.

 

LICENSOR:

50 NAGOG PARK ACTON LLC,

a Massachusetts limited liability company

By:       By:  

/s/ William L. Manley

    Name: William L. Manley     Its: Authorized Signatory LICENSEE:

SEACHANGE INTERNATIONAL, INC.,

a Delaware corporation

By:  

/s/ Michael D. Prinn

  Name: Michael D. Prinn   Its: Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit A

DESCRIPTION OF THE PROPERTY

Exhibit A omitted pursuant to Item 601(a)(5) of Regulation S-K. A copy of such
omitted exhibit will be furnished as a supplement to the Securities and Exchange
Commission upon request.